Citation Nr: 1421800	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-29 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected pneumococcal cerebral meningitis.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2011, the Veteran testified at a Board hearing at the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.

In a July 2011 decision, the Board remanded the Veteran's increased rating claim for additional development, to include a new VA examination and opinion.  The decision also referred entitlement to TDIU, service connection for a headache disability, and a previously denied claim for service connection for bipolar disorder with psychotic features as secondary to pneumococcal meningitis, for appropriate development and adjudication.  In July 2012, the RO issued a rating decision, wherein it denied service connection for a headache disability and confirmed and continued its previous denial for service connection for bipolar disorder.  The RO also issued a supplemental statement of the case (SSOC), wherein it denied the claims for an increased rating and entitlement to TDIU.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

FINDINGS OF FACT

1.  The Veteran's service-connected pneumococcal cerebral meningitis is not active and there are no residuals.

2.  The Veteran's service-connected pneumococcal cerebral meningitis alone does not render him unable to obtain and maintain gainful employment and there are no unusual or exceptional disability factors warranting referral of the Veteran's claim for TDIU for consideration pursuant to 38 C.F.R. § 4.16(b).


CONCLUSIONS OF LAW

1.  The criteria for an increased, compensable disability rating for pneumococcal cerebral meningitis have not been met at any time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8019 (2013).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through notice letters dated in February 2008, January 2009, and March 2012, which fully addressed all notice elements.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and he was given ample time to respond.

The Board therefore finds that all notices required by the Veteran Claims Assistance Act of 2000 (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service and post-service treatment records pertinent to the claims on appeal have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

Additionally, the Veteran was provided VA examinations in March 2008 and June 2012 for the disability on appeal, including any residuals thereof.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  These examinations included the information necessary for adjudicating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.21(a), 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the claim period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, assignment of separate ratings for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is currently service connected for pneumococcal cerebral meningitis and has been assigned a non-compensable disability rating under the provisions of Diagnostic Code 8019 of VA's Rating Schedule.  38 C.F.R. § 4.124a.  Diagnostic Code 8019 pertains to epidemic cerebrospinal meningitis.

Diagnostic Code 8019 provides for a 100 percent evaluation when the disease is active.  Otherwise, residuals are to be rated separately, with any residuals identified receiving a minimum 10 percent evaluation.  38 C.F.R. § 4.124a.  Essentially, Diagnostic Code 8019 contemplates that, through use of analogous ratings, any residuals of the meningitis should be rated based on the appropriate analogous Diagnostic Code.  See 38 C.F.R. § 4.124a (noting that VA should especially consider psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule).  Crucially, Note (1) under this section specifies that it is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  See 38 C.F.R. § 4.24a , Note (1).

The lay and medical evidence of record demonstrates that at no time during the appeal period has the Veteran been shown to have meningitis that is active.  Consequently, a 100 percent rating under Diagnostic Code 8019 is not warranted, and the disability must therefore be rated based on residuals.

As an initial matter, the Board observes that the Veteran's representative expressed confusion during the December 2013 hearing as to why the Veteran was assigned a non-compensable rating when the diagnostic code "says to rate the residuals a minimum of 10 percent first and foremost."  The Veteran's representative asserted that the disease "causes a lot of different problems . . . [a]t its onset [including] fever, vomiting, headaches, stiff joints, painful joints, [and] difficulty sleeping or staying awake."  See hearing transcript at 4-5.  While these symptoms are associated with the onset of meningitis, and the Veteran may have experienced one or more of them in 1976, the evidence of record indicates that he was treated with penicillin, sent out on convalescent leave, and eventually returned to service asymptomatic with no fever.  See June 2012 VA examination report.  In order to receive compensation for any residual disability, such disability must have become chronic.  Thus, the focus is on whether such symptoms became chronic disabilities that persisted after service.

In March 2008, the Veteran was afforded a VA pension (C&P) examination to evaluate the current status of his disability.  The examiner noted that the Veteran was treated in service for pneumococcal meningitis.  The examiner stated that a review of the Veteran's VA medical records from 2002 to 2008 showed no complaints of or treatment related to residuals or recurrence of meningitis.  The Veteran's medical history was negative for fever, headaches, dizziness, weakness, paralysis, dysesthesias, numbness, paresthesias, seizures, tremors, gait difficulty, rigidity, swallowing difficulty, impaired bowel or bladder function, fatigability, impaired smell or taste, breathing difficulty, vision problems, insomnia, speech problems, memory loss of other cognitive problems, or cerebrovascular accident.  The examiner noted the Veteran's history of "severe bipolar with mood congruent psychotic disorder." 

Examination of the Veteran revealed normal muscle tone and reflexes, without evidence of muscle atrophy.  His gait and balance were observed as normal.  There were no findings of dysesthesias, tremors, fasciculations, ataxia, incoordination, spasticity, or speech impairment.  There was no evidence of impairment of sensory function of a nerve or group of nerves, speech impairment, bowel or bladder impairment, cranial nerve impairment, or loss of sense of taste or smell.

In its July 2011 remand, the Board found this examination inadequate to the extent that the examiner was unable to clarify the Veteran's in-service meningitis diagnosis or resolve whether the Veteran's psychiatric disorder was a residual of the in-service meningitis.  These inadequacies, however, do not affect the probative value of the findings obtained during the physical examination of the Veteran.

In June 2009, the Veteran was afforded a VA C&P examination for mental disorders.  In its July 2011 remand, the Board found this examination inadequate due to the examiner's contradictory opinion.  As such, the examination report has little probative value and is not further considered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the opinion that contributes its probative value).

In June 2012, following the Board's remand, the Veteran was afforded another VA C&P examination to address the aforementioned inadequacies.  At the examination, the Veteran asserted that he had cerebral meningitis and not spinal meningitis in service, but was unsure what organism caused the disease.  He expressed concern over the accuracy of the diagnosis given.  He reported that he had experienced mood swings since service, that he "cannot handle" authority figures, and that he has been unable to find a job due to his attitude.  He stated that he is treated for bipolar disorder, to include medication.  He denied any fever headaches, vomiting, seizures, passing out, or focal neurologic deficits.

Examination of the Veteran revealed normal muscle strength, no pharynx, larynx, or swallowing conditions, no respiratory conditions, no sleep disturbances, no bowel or bladder impairment.  His neurologic examination revealed normal speech and gait; normal muscle strength and deep tendon reflexes; no muscle atrophy.  No muscle weakness in the upper or lower extremities attributable to a central nervous system condition.  No evidence of tumors or neoplasms.  No mental health manifestations due to central nervous system condition or its treatment, to include depression, cognitive impairment, or dementia.

The examiner reviewed the results of a February 2010 magnetic resonance imaging study (MRI), which showed "the minimal amount of increased FLAIR signal, seen in the left frontal lobe white matter, suggestive of minimal gliosis, perhaps ischemic or post-inflammatory.  An additional tiny focal area [was] also seen in the high left frontal lobe white matter.  There was no evidence for any restricted diffusion to suggest an acute infarct.  There [was] no intracranial mass, no suspicious enhancing lesions."

With regard to the Veteran's concern that his meningitis was incorrectly diagnosed, the examiner provided clarification.  The examiner stated that the Veteran's service and VA medical records "show that the Veteran's meningitis was cerebral meningitis . . . diagnosed by a spinal tap."  A gram stain test of the Veteran's spinal fluid revealed "occasional white cells and moderate gram positive diplococcic in the fluid."  The Veteran also "had blood cultures showing pneumococcus[,]" which indicated his "cerebral meningitis was . . . caused by pneumococcus.  In other words he had pneumococcal meningitis or pneumococcal cerebral meningitis (bacterial)."  Thus, the Veteran was not misdiagnosed.

With regard to whether the Veteran's pneumococcal cerebral meningitis is an active febrile disease, the examiner opined that the Veteran "currently does not have any symptoms or signs of an active febrile disease.  His meningitis is not active."  The examiner's opinion was based on a review of the Veteran's claims file, service medical records, and VA medical records.

With regard to whether the Veteran has any residual disabilities resulting from his pneumococcal cerebral meningitis, the examiner opined that he does not.  Specifically, the examiner stated that the Veteran "does not have fever, vomiting, headaches, stiff joints, painful joints, and sleeping problems" attributable to his service-connected disability.  As to whether the Veteran's bipolar disorder is a residual of his meningitis, the examiner stated that "pneumococcal cerebral meningitis does not cause bipolar disorder as a sequela."  The examiner noted that the Veteran has a history of bipolar disease in his family and a history of substance abuse, both of which can be risk factors for bipolar disorder.  The examiner also could not attribute any other psychiatric disorder to the Veteran's meningitis due to its inactive state.  Thus, the Veteran does not have any residual disabilities, including psychiatric disorders, resulting from his service-connected pneumococcal cerebral meningitis.

The Board acknowledges the Veteran's belief that his bipolar disorder and other psychiatric symptoms are residuals of the pneumococcal cerebral meningitis he experienced while in service.  See, e.g., April 2008, February 2009, January 2011, and March 2012 statements; July 2009 VA Form 9; January 2010 statement of accredited representative; January 2011 hearing transcript; and February 2014 appellant's post-remand brief.  The Veteran is competent to testify about his symptoms or facts or events that are within the realm of his personal knowledge; however, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board finds the question of whether the Veteran's bipolar disorder and other psychiatric symptoms are residual disabilities to be complex in nature.  Diseases such as pneumococcal cerebral meningitis and bipolar disorder fall outside the realm of common knowledge of a lay person and are diagnosed and treated by professionals with specialized medical knowledge.  There is no evidence that the Veteran has the requisite medical knowledge to administer diagnostic tests, interpret test results, or attribute a psychiatric disorder, or any other disease, to his pneumococcal cerebral meningitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, while the Veteran is competent to describe his physical and psychiatric symptoms, he has offered only conclusory statements and is not competent to opine on the complex medical questions.

In weighing the evidence, information the Veteran obtained from the internet has also been considered; however, while the submitted articles are relevant to meningitis generally, the Board finds that they are not probative evidence upon which an increased rating may be granted.  Further, as noted above, a specialist specifically examined the Veteran, reviewed his medical history, and concluded that he has no residual disabilities that can be attributed to the pneumococcal cerebral meningitis he experienced in service.

The weight of the lay and medical establishes the Veteran's pneumococcal cerebral meningitis is not currently active, and that no residuals of this disease have been identified, including headaches or any psychiatric symptom or disorder.  Thus, the Board concludes, for the reasons set forth above, that the preponderance of the evidence is against entitlement to a compensable rating for pneumococcal cerebral meningitis, as the disease is not active and there are no residual disabilities attributable to the disease at any time during the pendency of the appeal.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart, supra.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected pneumococcal cerebral meningitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  Indeed, the evidence or record demonstrates that the Veteran's pneumococcal cerebral meningitis is not active and there are no residuals.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Thus, the preponderance of the evidence is against the Veteran's claim for a higher rating at any time during the claim period.  38 C.F.R. § 4.24a, Diagnostic Code 8019.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  A compensable disability rating for pneumococcal cerebral meningitis is denied.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

Substantially gainful employment is that employment that is ordinarily followed by the non-disabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be awarded, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  38 C.F.R. § 4.16(a)(2).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only requests TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

The Veteran is service-connected for pneumococcal cerebral meningitis and has been assigned a non-compensable disability rating, effective September 18, 1976.  The Veteran's combined disability rating has been zero percent since that date.

Accordingly, the Veteran does not meet the schedular criteria for consideration for TDIU. 38 C.F.R. § 4.16(a).  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for TDIU set forth in 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of assignment of a TDIU rating.  38 C.F.R. § 4.16(b).

The Veteran has reported that he is unemployed and unable to obtain and maintain gainful employment as a result of his service-connected disability.  See, e.g., April 2008, February 2009, and March 2012 statements; June 2012 VA examination report.  However, the VA examiners who evaluated the Veteran in March 2008 and June 2012 reported that the Veteran's service-connected disability had no significant effects or impact on his occupation or ability to work.

The Board finds that the Veteran does not meet the schedular criteria for an assignment of a TDIU.  Furthermore, the Board concludes that referral of the TDIU claim for extra-schedular consideration is not warranted, as the VA examiners did not find that the Veteran's service-connected disability alone rendered him unable to secure and follow gainful employment, and there are no unusual or exceptional disability factors present. 

Thus, the preponderance of the evidence is against the Veteran's claim for TDIU.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  The claim for TDIU is denied.


ORDER

Entitlement to a compensable disability rating for service-connected pneumococcal cerebral meningitis is denied.

Entitlement to TDIU is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


